Communication Regarding After-Final Amendment of August 25, 2021, and Declaration of September 10, 2021
Examiner has carefully reviewed the submissions and has also considered the discussions held with applicant’s representative, Mr. Rich MacMillan on August 26, 2021. 
Non-Entry of Amendment
The amendment is considered to be essentially incorporation of claims 10 and 17 in to claims 1 and 12, respectively; cancellation of claims 8 and 15 in order to prevent conflicting claimed subject matter; and addition of other scope-narrowing amendments to each of claims 1 and 12. E.g. the term “planar plate” narrows scope of the plate; amendments to the preamble of both claims 1 and 12 narrows scope of the preamble; and addition of “planar flanges” in claims 1 and 12 is a limitation not previously considered to be required by the claims. Further search and consideration will be required to evaluate these amendments to the claims upon any formal entry of the amendment. 
Status of Rejections Upon Any Formal Entry of the Amendment
Upon any formal entry of the amendment, the outstanding rejections of claim 1 in view of Bao et al. (US 2008/0109081 A1) {embodiment 1} and claims 1, 6, 7, and 12-14 in view of Bao {embodiment 2} under 35 USC 102 would be overcome. 
Upon entry of the amendment, the outstanding rejections under 35 USC 103 in view of Bao {fig. 1-5 embodiment} and Matge (US 2005/0125063 A1) will be maintained, and applied to the amended independent claims 1 and 12. The plates of Bao figs. 1-5 are considered to be planar; and the flanges suggested to be incorporated from Matge 
Discussion of the Arguments
Examiner has carefully considered the arguments presented in both the amendment and the interview. At p. 5 of the arguments, it was argued that the two designs of implant are not similar – it is generally stated (in examiner’s own words) that the Bao design includes two relatively slidable plates, whereas Matge is an assembly with a “living hinge” arrangement. The argument goes on a pp. 5-6 to state that Bao does not suggest use of flanges at all, and the argument again reiterates the distinctions between the designs of Bao and Matge. It was therefore stated that it is not proper to combine teachings of Matge and Bao. 
Examiner understands the arguments, and agrees that Bao and Matge are, indeed, distinct designs for accomplishing the same task of providing relative movement between the two plate portions of an implant after implantation. However, examiner does not find this line of argument to be persuasive in view of the proposed modification to add flanges to Bao. In particular, examiner is of the position that the rejection is relying on no feature of Matge’s body structure other than the flanges, themselves. (The rejection did not intend to rely upon the living hinge portion at all). The rejection has suggested addition of flanges to Bao based on the teaching by Matge that doing so was a known construct for spinal implants having relatively moveable top and bottom portions in order to retain the implant in place and prevent expulsion of the implant from the implanted location [0054]. The modification presented in the rejection would not affect any other structure of Bao than the top surface and bottom surface of the two 
Therefore, it is examiner’s opinion that arguing about the structure of the interconnection between the top and bottom plates in the two prior art references is irrelevant in making the proposed combination which proposed modification to retention structures, thereon. The argument that the rejection is improper is not persuasive.  
Examiner has additionally considered the term “generally perpendicular”, which is considered a relative term which is not clarified by the original disclosure and seems to find support only at the instant figures. Examiner considers the prior art flanges to be “generally” perpendicular in that they are “close” to being perpendicular to the plates.  
Discussion of the Declaration
The declaration by Dr. Atul Goel, inventor of the instant application, has not been entered due to the declaration not overcoming all rejections as required at 37 CFR 41.33(d)(1). However, examiner has carefully studied the declaration and what follows is the examiner’s opinion of what was submitted. 
The Declaration is seen to be a showing of Dr. Goel’s impressive credentials and qualifications; a restatement of what was invented; and a restatement of the arguments made in the after-final submission. 
At point 6 of the declaration, Dr. Goel states that the screw can be inserted in any direction through the hole in the perpendicular flange. This is potentially a distinction from the prior art which has not previously been claimed, and has not been considered prior to this reading. Examiner suggests this as a potential addition to the claims to overcome the rejection of record, assuming full support for this limitation is found in the originally filed disclosure. 
At point 7 of the declaration, it is noted that the prior art relied upon is for use in intervertebral discs as opposed to facet joints. Examiner agrees with this statement. 


/DAVID W BATES/Primary Examiner, Art Unit 3799